Case 1:18-cv-O7639-.]GK Document 14 Filed 10/26/18 Page 1 of 1

Withers Bergman

430 Park Avenue, 10th F|oor, New York, New York 10022-3505
t: +1 212 848 9800

October 26, 2018 f: +1 212 348 9383

Www.WithersWor|dwide.com

 

BY ECF

Honorable John G. Koeltl

United States District Judge
Southem District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, New York 10007-1312

Re: Global Lyme Alliance, Inc. v. Calve, No. 18-cv-07639
Defendant’S Request for Pre-l\/Iotion Conference

Dear Judge Koeltl:

Withers Bergman LLP is counsel to Plaintiff Global Lyme Alliance, Inc. (“GLA” or
“Plaintiff’) and l write in response to Defendant’s above-referenced request on October 24, 2018
for a Pre-Motion Conference.

Apparently, there was some miscommunication between myself and Defendant’s
counsel, as l thought l had made it clear to Defendant’s counsel that Plaintiff would indeed be
amending its complaint on or before Monday, October 29th, in order to try and resolve and/or at
least narrow the pleading concerns previously raised by Defendant. Apologies to the Court and
counsel to the extent that I could have been more precise in my above-referenced
communications

In all events, l have conferred with Defendant’s counsel subsequent to his filing of his
request and we have agreed that Plaintiff will file an amended complaint on or before Monday,
October 29th, which should render the need for the requested conference moot.

Thanl< you, and of course, please advise if any further information is required.

Respectfully submitted,
,_rl-" / il
/,/ / "“//’/\/jg §

J ames Nealon

cc: Rob Cohen, Esq. (by email)
Witherswor|dwide
London Geneva Zurich Mi|an Padua
Hong Kong Singapore Tokyo British Virgin |s|ands
New York Greenwich New Haven San Francisco
Los Ange[es Rancho Santa Fe San Diego

Withers SBL
Me|bourne Sydney

